Citation Nr: 0006172	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  94-39 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1971 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for an acquired 
psychiatric disorder.

In June 1993, a hearing was conducted before the RO.  
Following the hearing, the Hearing Officer issued a decision, 
dated in June 1993, which determined that new and material 
evidence had been submitted to reopen the appellant's claim.  
In October 1994, the RO issued a rating decision that denied 
the appellant's reopened claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
schizophrenia, undifferentiated type.


FINDINGS OF FACT

1.  In August 1988, the RO issued a rating decision that 
confirmed and continued the denial of the appellant's claim 
for service connection for an acquired psychiatric disorder.  
The appellant was provided notice of that decision in October 
1988.  Although he was provided his appellate rights, the 
appellant did not perfect his appeal of this decision.

2.  Evidence associated with the record since the August 1988 
rating decision is so significant that it must be considered 
along with all the evidence of record in order to fairly 
decide the merits of the claim.

3.  At the June 1993 hearing before the RO, the appellant 
testified that he incurred an acquired psychiatric disorder 
during his active duty service.  He also noted that symptoms 
of this condition, including nervousness and stress, have 
been present since that time.

4.  The appellant's available post service medical treatment 
records revealed ongoing treatment for psychiatric complaints 
following service and schizophrenia was to be ruled out in 
1976.

5.  The appellant has presented a plausible claim for service 
connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The August 1988 rating decision of the RO denying service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the RO's August 1988 rating 
decision denying service connection for an acquired 
psychiatric disorder is new and material, and the appellant's 
claim for service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (1999).

3.  The appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Psychoses may be presumed to have been incurred during active 
military service if it is manifest to a degree of at least 
10 percent within the first year following active service in 
the case of any veteran who served for 90 days or more.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be some new evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it does not bear directly and 
substantially upon the specific matter under consideration 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156 (1999).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

II.  Analysis

Review of the appellant's claim herein requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims.  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

Initially, the Board observes that the last final denial of 
the appellant's claim for service connection for an acquired 
psychiatric disorder was the RO's rating decision in August 
1988.  The appellant was notified of this decision in October 
1988.  He did not file an appeal of this decision, and it 
became final.  38 U.S.C.A. § 7105(c) (West 1991).  

The RO's August 1988 decision denied the appellant's claim 
because the evidence of record did not show inservice 
incurrence or aggravation of an acquired psychiatric disorder 
during service or within the first post service year.  This 
relates to the second of the three elements of a well-
grounded claim for service connection.  (A claim for service 
connection for a disorder typically involves three issues or 
"elements":  (1) a current disability; (2) incurrence or 
aggravation of a disease or injury in service, or within the 
first post service year; and (3) a causal nexus between the 
current disability and the disease or injury incurred or 
aggravated in service.  Caluza v. Brown, 7 Vet. App 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)).  
Therefore, the Board will consider whether evidence submitted 
since that decision is new and material to reopen the claim.

Step One: Submission of New and Material Evidence

The Board has reviewed all of the additional evidence 
received herein since the August 1988 rating decision and 
concludes that there is evidence both new and material as it 
relates to the issue at hand and, therefore, the claim is 
reopened.  In support of his claim, the appellant submitted 
numerous post service medical treatment records which were 
not previously before the RO at the time of its August 1988 
rating decision.  A psychiatric evaluation report, dated in 
February 1978, noted the appellant's history of "showing 
symptoms of mental instability since he was drafted by the 
Army from 1971 to 1973.  When he was discharged claimant 
continued under ambulatory psychiatric treatment."  The 
evaluation report concluded with a diagnosis of 
schizophrenia, undifferentiated type.  The appellant also 
submitted a new treatment report, dated in December 1976, 
which noted an impression of mental disorder, rule out 
schizophrenia with paranoid features.  A newly obtained out-
patient treatment report, dated in November 1975, noted that 
the appellant was very nervous and "seems to be under a very 
real stress.  Very insecure, immature person who can't 
control himself."  A follow-up treatment report, dated in 
November 1975, noted that the appellant was prescribed 
Thorazine, Cogentin and Dalmane.

Although these treatment reports and statements are clearly 
"new" evidence, because they were not previously before RO 
at the time of its August 1988 decision, the remaining more 
difficult question is whether this evidence is "material" 
in that it is "so significant that it must be considered in 
order to fairly decide the merits of the claim."

After reviewing the evidence of record, the Board concludes 
that the newly submitted medical evidence does add to the 
"completeness" of the record in the sense that it shows 
treatment for an acquired psychiatric disorder starting 
fairly soon after the appellant's discharge from the service.  
Thus, the newly submitted evidence is material because it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of" the appellant's current acquired 
psychiatric disorder.  See Hodge, 155 F.3d at 1356.  
Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for an acquired psychiatric disorder has been 
submitted.  Thus, the Board reopens the claim for service 
connection for an acquired psychiatric disorder.

Step Two: Submission of Well-Grounded Claim

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
Court held that the two-step process set out in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for reopening claims 
became a three-step process under the Federal Circuit's 
holding in Hodge, supra:  VA must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Having determined that new and material evidence has been 
presented herein, the Board shall consider whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, the appellant contends that service connection 
is warranted for an acquired psychiatric disorder.  The 
appellant alleges that he first manifested symptoms of this 
condition during his active duty service.  At the hearing 
before the RO in July 1993, the appellant testified that he 
experienced nervous breakdowns both during and shortly after 
his discharge from the service.  The appellant also alleges 
that he has suffered symptoms of schizophrenia since that 
time.  See Savage, 10 Vet. App. at 495.  The veteran's entry 
examination was negative for any notation of a psychiatric 
disorder.  An inservice treatment report, dated in January 
1973, noted that the appellant was treated for injuries 
resulting from a fight.  In March 1973, it was noted that he 
had been on Valium.  Post service, the veteran complained of 
a nervous condition.  Following a VA examination in September 
1974, a rating decision service connected myositis of the 
lumbar paravertebral muscles with psychophysiologic reaction, 
musculo-skeletal somatization and assigned a 30 percent 
evaluation under Diagnostic Code 5021-9504.  A review of the 
appellant's post service medical records revealed ongoing 
treatment for schizophrenia.  An outpatient treatment report, 
dated in November 1975, noted that the appellant was very 
nervous and "seems to be under a very real stress.  Very 
insecure, immature person who can't control himself."  A 
follow-up treatment report, dated November 1975, noted that 
the appellant was prescribed Thorazine, Cogentin and Dalmane.  
A treatment report, dated in December 1976, noted an 
impression of a mental disorder, rule out schizophrenia with 
paranoid features.  A report of hospitalization from December 
1976 until February 1977 shows a diagnosis of schizophrenia, 
undifferentiated type.  A VA psychiatric opinion was obtained 
by the RO to the effect that the schizophrenia was not 
related to his service connected disorder.  A rating decision 
issued in October 1977 shows schizophrenia as a nonservice-
connected disorder and found the grant of service connection 
for "psychophysiologic reaction, musculo-skeletal 
somatization" to have been erroneous.  A psychiatric 
evaluation report, dated in February 1978, noted a diagnosis 
of schizophrenia, undifferentiated type.  The report also 
noted the appellant's history of "showing symptoms of mental 
instability since he was drafted by the Army from 1971 to 
1973.  When he was discharged claimant continued under 
ambulatory psychiatric treatment."  Under these 
circumstances, the Board concludes that the appellant's claim 
is plausible, and hence well grounded.  See 38 C.F.R. § 
3.303(b) (1999); McManaway v. West, 13 Vet. App. 60, 65 
(1999); Savage v. Gober, 10 Vet. App. at 495-97.


ORDER

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for 
an acquired psychiatric disorder is reopened; to this extent, 
the appeal is allowed.

The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  To this 
extent only, the appeal is allowed.


REMAND

Because the claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

After a thorough review of the appellant's claims file, the 
Board concludes that the appellant should be accorded VA 
psychiatric examination.  The Board feels that an advisory 
opinion is needed to determine the appellant's current 
psychiatric status and its relationship, if any, to his 
active duty service.  Accordingly, the Board concludes that 
an additional VA psychiatric examination should be scheduled 
allowing the examiner to review the entire evidence of record 
and provide an opinion as to the etiology of the appellant's 
current psychiatric disorder.

The United States Court of Veterans Appeals (Court) has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).   

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for any psychiatric 
disorder since his discharge from 
military service.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
appellant which have not been previously 
secured.

2.  The appellant should be scheduled for 
a VA psychiatric examination.  The 
examination report should include a 
detailed account of all pathology found to 
be present.  If there are multiple 
psychiatric disorders found, the 
psychiatrist should reconcile the 
diagnoses and should specify which 
symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  The 
examiner must review the appellant's 
entire claims file, including his 
inservice and post service medical 
records.  The report of examination should 
specifically address the following 
question:

(1) Whether it is probably, as 
likely as not, or unlikely that the 
veteran' current psychiatric 
disability is related to symptoms or 
a disability shown during military 
service or within the first post 
service year.  In rendering his or 
her opinion, the examiner should 
comment on the diagnosis of a 
psychophysiologic reaction, musculo-
skeletal somatization, for which the 
veteran was service connection for a 
period prior to severance.


The report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, including psychological testing 
and evaluation, are to be accomplished.  
Copies of the test results should be 
included with the examination report.  The 
examiner should assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF).  It is imperative that the 
physician include a definition of the 
numerical code assigned.  Thurber v. 
Brown, 5 Vet. App. 119 (1993).  The 
diagnosis should be in accordance with the 
American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH 
ed., 1994).  The entire claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The 
psychiatrist should provide complete 
rationale for all conclusions reached.  

The appellant should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report for the examination.  
See 38 C.F.R. § 3.655(b) (1999).  If he 
fails to report for the examination, this 
fact should be noted in the claims folder 
and a copy of the scheduling of 
examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folder.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

4.  Subsequently, the RO should 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder.
 
Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 


